DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-14 and 29) in the reply filed on 9/7/2022 is acknowledged.
Claims 15-28 and 30 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/7/2022.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/23/2021 has been entered and considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 and 29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.	Regarding claims 1 and 29, the claims recite “incrementing a transmit counter for each packet transmitted by the first UE as part of group communications among a sidelink communications group” and “incrementing a receive counter for each packet received by the first UE from a second UE participating in the the sidelink communications group as part of group communications among the sidelink communications group.” However, the claims do not actually require that any packets be transmitted by the first UE or received by the first UE. It is therefore unclear if the claims require the transmission/reception of such packets such that the claimed incrementing must occur, or if such incrementing is potentially optional when using an interpretation wherein no packets are required to be transmitted and/or no packets are required to be received. Claims 1 and 29 are thus indefinite. For the purpose of this examination, the Examiner will interpret the claims as requiring both transmitting at least one packet and receiving at least one packet in the interest of compact prosecution.	Regarding claims 2-14, the claims are rejected because they depend from rejected independent claim 1.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) s 1-6, 12-14, and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (US 2018/0013685, Yu hereinafter) in view of Gulati et al. (US 2016/0262034, Gulati hereinafter).	Regarding claims 1 and 29, Yu teaches a method and a first user equipment (UE) (User Equipment (UE); Yu; Figs. 1 and 5; [0064]), comprising: 	a memory (As can be seen in Fig. 5, the UE may be comprised of a memory; Yu; Figs. 1 and 5; [0067]); 	a communication interface (As can be seen in Fig. 5, the UE may be comprised of a transceiver; Yu; Figs. 1 and 5; [0066]); and 	at least one processor communicatively coupled to the memory and the communication interface (As can be seen in Fig. 5, the UE may be comprised of a processor coupled to the memory and the transceiver; Yu; Figs. 1 and 5; [0064]-[0067]), the at least one processor configured to: 		increment a transmit counter for each packet transmitted by the first UE as part of group communications among a sidelink communications group (As can be seen for instance in at least Fig. 8, a count value may be maintained for each packet transmitted over a wireless connection. As is discussed in at least paragraph [0054], such transmissions may include sidelink transmissions amongst a group such as UEs 138-142. Transmissions between such devices may be broadly reasonably interpreted as transmissions as part of group communications among a sidelink communications group. The UE may thus be broadly reasonably interpreted as incrementing a transmit counter for each packet transmitted by the first UE as part of group communications among a sidelink communications group. The Examiner would also like to note that such transmit count values are discussed in numerous other places throughout the Yu reference, such as at least with respect to Figs. 9-16; Yu; Figs. 1 and 8-16; [0054], [0090]-[0093]); and 		cause the communication interface to transmit the transmit counter to a network node based on a configuration received from the network node (As can be seen for instance in at least step 806 of Fig. 8, the UE may transmit the current Hyper Frame Number (HFN) maintained locally on the wireless communication device to the other wireless communication device over the wireless connection therebetween to synchronize the current COUNT value on the wireless communication devices. Such an other wireless device may be broadly reasonably interpreted as a device acting as a base station performing scheduling, and Yu teaches that the UE may perform transmission in accordance with scheduling received from such a device (i.e., the UE may perform transmission based on a configuration received from the network node). Count synchronization is also described as being triggered by another network device (i.e., a network node), and such triggering may also be broadly reasonably interpreted as being “based on a configuration received from the network node.” The UE may thus be broadly reasonably interpreted as causing the communication interface to transmit the transmit counter to a network node based on a configuration received from the network node. The Examiner would also like to note that such transmit count values are discussed in numerous other places throughout the Yu reference, such as at least with respect to Figs. 9-16; Yu; Figs. 1 and 8-16; [0053]-[0054], [0072], [0090]-[0093]).	However, Yu does not specifically disclose to:	increment a receive counter for each packet received by the first UE from a second UE participating in the the sidelink communications group as part of group communications among the sidelink communications group; and 	cause the communication interface to transmit the receive counter to a network node based on a configuration received from the network node.	Gulati teaches to:	increment a receive counter for each packet received by the first UE from a second UE participating in the sidelink communications group as part of group communications among the sidelink communications group (The UE may increment ProSe packet counters for each received packet, including counters for sidelink transmissions such as PSSCH transmissions (i.e., sidelink transmissions). Such packets may thus be broadly reasonably interpreted as being received from a second UE participating in the sidelink communications group as part of group communications among the sidelink communications. The UE may thus be broadly reasonably interpreted as incrementing a receive counter for each packet received by the first UE from a second UE participating in the sidelink communications group as part of group communications among the sidelink communications group; Gulati; Fig. 4; [0014], [0053]-[0058]); and 	cause the communication interface to transmit the receive counter to a network node based on a configuration received from the network node (The counters may be reported base on a request to report counter information for a requested counter. Such a report based on such a request may be broadly reasonably interpreted as reporting based on a configuration received from the requesting device (i.e., a network node). The UE may thus be broadly reasonably interpreted as causing the communication interface to transmit the receive counter to a network node based on a configuration received from the network node; Gulati; Fig. 4; [0020], [0036], [0058], [0070]).	Therefore it would have been obvious for one of ordinary skill in the art at the time of filing to utilize the teachings as in Gulati regarding sidelink transmission with the teachings as in Yu regarding sidelink transmission. The motivation for doing so would have been to increase performance by measuring and confirming proper UE receiver performance for ProSe channels (Gulati; [0006]-[0007]).	Regarding claim 2, Yu and Gulati teach the limitations of claim 1.	Gulati further teaches the first UE increments a receive counter maintained for each member of the sidelink communications group in response to receiving a packet from that UE (Separate counters are described as potentially being maintained for each source/destination address pair, which may be broadly reasonably interpreted as receive counters that are incremented and maintained for each member of the sidelink communications group in response to receiving a packet from that UE. The UE may thus be broadly reasonably interpreted as incrementing a receive counter maintained for each member of the sidelink communications group in response to receiving a packet from that UE; Gulati; Fig. 4; [0014], [0053]-[0058]).	Therefore it would have been obvious for one of ordinary skill in the art at the time of filing to utilize the teachings as in Gulati regarding sidelink transmission with the teachings as in Yu regarding sidelink transmission. The motivation for doing so would have been to increase performance by measuring and confirming proper UE receiver performance for ProSe channels (Gulati; [0006]-[0007]).	Regarding claim 3, Yu and Gulati teach the limitations of claim 1.	Yu further teaches the configuration specifies a periodicity at which to transmit the transmit counter, a time offset at which to transmit the transmit counter, and/or a time window within which to transmit the transmit counter (Count synchronization may be configured to be performed periodically, which may be broadly reasonably interpreted as being performed at a specified periodicity as well as within a time window. Reporting based on a request may also be broadly reasonably interpreted as reporting within a time window; Yu; [0072]-[0076]).	Gulati further teaches the configuration specifies a periodicity at which to transmit the receive counter, a time offset at which to transmit the receive counter, and/or a time window within which to transmit the receive counter (The counters may be reported base on a request to report counter information for a requested counter, which may be broadly reasonably interpreted as triggering a time window within which to transmit the receive counter; Gulati; Fig. 4; [0020], [0036], [0058], [0070]).	Therefore it would have been obvious for one of ordinary skill in the art at the time of filing to utilize the teachings as in Gulati regarding sidelink transmission with the teachings as in Yu regarding sidelink transmission. The motivation for doing so would have been to increase performance by measuring and confirming proper UE receiver performance for ProSe channels (Gulati; [0006]-[0007]).	Regarding claim 4, Yu and Gulati teach the limitations of claim 1.	Yu further teaches the configuration specifies at least one count threshold for the transmit counter (Count synchronization may be performed based on a signal to noise threshold as well as a lost packet threshold. Without more elaboration on what such a threshold entails, such thresholds may be broadly reasonably interpreted as at least one count threshold for the transmit counter; Yu; [0015], [0076], [0119], [0124]-[0125]).	Gulati further teaches the configuration specifies at least one count threshold for the receive counter (The receive counters may be limited by a maximum number of simultaneous processes (e.g., PSSCH or PSCCH) processes supported by the UE. Without more elaboration on what such a threshold entails, such a maximum number of simultaneous processes may be broadly reasonably interpreted as at least one count threshold for the receive counter; Gulati; [0016]-[0018], [0035]-[0036], [0049], [0054]).	Therefore it would have been obvious for one of ordinary skill in the art at the time of filing to utilize the teachings as in Gulati regarding sidelink transmission with the teachings as in Yu regarding sidelink transmission. The motivation for doing so would have been to increase performance by measuring and confirming proper UE receiver performance for ProSe channels (Gulati; [0006]-[0007]).	Regarding claim 5, Yu and Gulati teach the limitations of claim 4.	Yu further teaches the at least one count threshold is a single count threshold that applies to the transmit counter (Count synchronization may be performed based on a signal to noise threshold as well as a lost packet threshold. Without more elaboration on what such a threshold entails, such thresholds may be broadly reasonably interpreted as comprising a single count threshold for the transmit counter; Yu; [0015], [0076], [0119], [0124]-[0125]).	Gulati further teaches the at least one count threshold is a single count threshold that applies to the receive counter (The receive counters may be limited by a maximum number of simultaneous processes (e.g., PSSCH or PSCCH) processes supported by the UE. Without more elaboration on what such a threshold entails, such a maximum number of simultaneous processes may be broadly reasonably interpreted a single count threshold for the receive counter; Gulati; [0016]-[0018], [0035]-[0036], [0049], [0054]).	Therefore it would have been obvious for one of ordinary skill in the art at the time of filing to utilize the teachings as in Gulati regarding sidelink transmission with the teachings as in Yu regarding sidelink transmission. The motivation for doing so would have been to increase performance by measuring and confirming proper UE receiver performance for ProSe channels (Gulati; [0006]-[0007]).	Regarding claim 6, Yu and Gulati teach the limitations of claim 4.	Yu further teaches the at least one count threshold is a single count threshold that applies to the transmit counter (Count synchronization may be performed based on a signal to noise threshold as well as a lost packet threshold. Without more elaboration on what such a threshold entails, such thresholds may be broadly reasonably interpreted as comprising a separate count threshold for the transmit counter; Yu; [0015], [0076], [0119], [0124]-[0125]).	Gulati further teaches the at least one count threshold is a single count threshold that applies to the receive counter (The receive counters may be limited by a maximum number of simultaneous processes (e.g., PSSCH or PSCCH) processes supported by the UE. Without more elaboration on what such a threshold entails, such a maximum number of simultaneous processes may be broadly reasonably interpreted a separate count threshold for the receive counter; Gulati; [0016]-[0018], [0035]-[0036], [0049], [0054]).	Therefore it would have been obvious for one of ordinary skill in the art at the time of filing to utilize the teachings as in Gulati regarding sidelink transmission with the teachings as in Yu regarding sidelink transmission. The motivation for doing so would have been to increase performance by measuring and confirming proper UE receiver performance for ProSe channels (Gulati; [0006]-[0007]).	Regarding claim 12, Yu and Gulati teach the limitations of claim 1.	Yu further teaches receiving, from the network node, an acknowledgment of transmission of the transmit counter and the receive counter (ACK/NACK messages may be received from other wireless communication devices in response to transmitted messages. The UE may thus be broadly reasonably interpreted as receiving ACK/NACK messages for transmissions, and thus as receiving ACK/NACK messages for transmitted counters; Yu; [0076]).	Regarding claim 13, Yu and Gulati teach the limitations of claim 1.	Yu further teaches the network node comprises a base station serving the first UE and the second UE (As can be seen in at least Fig. 1 and its corresponding description, network nodes may be a plurality of different types of devices including devices having base station functionality. The network node may thus be broadly reasonably interpreted as a base station serving the first UE and the second UE; Yu; [0037]-[0041], [0044]-[0047], [0054]).	Regarding claim 14, Yu and Gulati teach the limitations of claim 1.	Yu further teaches the network node comprises a group leader UE of the sidelink communications group (As can be seen in at least Fig. 1 and its corresponding description, network nodes may be a plurality of different types of devices including devices having sidelink functionality, including a primary sidelink device (i.e., a group leader UE of the sidelink communications group). The network node may thus be broadly reasonably interpreted as a group leader UE of the sidelink communications group; Yu; [0054]).
Allowable Subject Matter
Claims 7-11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. The Examiner would like to note that such allowability is subject to change based on any changes in scope made to resolve any issues under 35 U.S.C. 112(b).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC A MYERS whose telephone number is (571)272-0997. The examiner can normally be reached Monday - Friday 10:30am to 7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 5712722832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC MYERS/Primary Examiner, Art Unit 2474